Morton, J.
The fact of adultery by the wife, of which the husband offered evidence at the trial, has once been litigated between these parties, and adjudged against him. He brought a libel for divorce from the bond of matrimony, against the wife, alleging the same act of adultery; and the court after a full hearing dismissed the libel, on the ground that the adultery was not proved. This judgment is conclusive evidence in favor of the wife, and estops the husband from afterwards litigating the same issue. This principle is recognized in numerous cases in this Commonwealth, but it is sufficient to refer to a few of the more recent cases. Commonwealth v. Evans, 101 Mass. 25. Thurston v. *310Thurston, 99 Mass. 39. Burlen v. Shannon, Ib. 200. Lea v. Lea, Ib. 493. Merriam v. Whittemore, 5 Gray, 316.
As the husband cannot again bring in question this issue, the evidence offered upon it was incompetent and properly excluded.

Exceptions overruled.